Title: From Alexander Hamilton to Thomas Lloyd Moore, 5 April 1799
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


          
            Sir,
            New York April 5th. 1799
          
          For particular reasons, I request you to send the inclosed letter to Captain Elliot by a mode of Conveyance which will ascertain its safe delivery to him in person I will also thank you to inform me of the Receipt of this letter and the delivery of the inclosure.
          With great consideration & esteem Yr Obed Servt.
          
            A Hamilton
          
          Lt Col Moore
        